This cause is pending before the court upon relator’s motion for an interim remedial suspension of respondent. Upon consideration of relator’s motion for redaction,
It is ordered that the motion is granted, and counsel for relator shall come to the Supreme Court of Ohio and redact all personal identifiers, as defined by Rule 44(H) of the Rules of Superintendence of the Courts of Ohio, from the attachments to the motion for interim remedial suspension filed in this ease within ten days of the date of this entry.